EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 16-18, in the reply filed on 05/19/2021 is acknowledged. However, after further consideration of claims 1-10 and 16-18, it has been determined that claims 16-18 depend from claim 11. Specifically, the slack ring recited in claims 16-18 is recited in claim 11, not claim 1, and the limitation is placed in a claim that is numerically after claim 11, thus dependency from claim 1 is considered a typographical error. Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
This application is in condition for allowance except for the presence of claims 11-19 directed to an invention non-elected without traverse. Accordingly, claims 11-19 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Specification:
Paragraph 34 (lines 3-4): “within one or more channels 162, 164 formed about…”
Paragraph 36 (line 3) “arms 152, 154, respectively, therein.”
Claims 11-19: canceled.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a distal cinch tab disposed at the distal end portion of the end effector assembly and extending from the open end of the tissue specimen bag, the distal cinch tab operably coupled to the cinch loop such that pulling the distal cinch tab distally relative to the cinch loop constricts the cinch loop about the open end of the tissue specimen bag to cinch the open end of the tissue specimen bag closed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior et al. (US Pub. No. 2018/0199961) discloses a specimen retrieval device comprising a housing (200), an outer shaft (100), an end effector assembly (230, 321), a tissue specimen bag (300), and a distal tab (328). Prior fails to disclose the distal tab is a cinch tab operably coupled to a cinch loop such that pulling .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 27, 2021